                                                                       Case 2:18-cv-01892-GMN-GWF Document 5 Filed 10/29/18 Page 1 of 2



                                                                   1   BRENOCH WIRTHLIN, ESQ.
                                                                       Nevada Bar # 10282
                                                                   2   FENNEMORE CRAIG, P.C.
                                                                   3   300 S 4th Street, Suite 1400
                                                                       Las Vegas, Nevada 89101
                                                                   4   Telephone: (702) 692-8000
                                                                       Facsimile: (702) 692-8099
                                                                   5   Email: bwirthlin@fclaw.com
                                                                       Attorney for Respondent
                                                                   6

                                                                   7                                     UNITED STATES DISTRICT COURT

                                                                   8                                             DISTRICT OF NEVADA

                                                                   9   CALLISTER & ASSOCIATES, LLC, a Nevada Case No.: 2:18-cv-01892-GMN-GWF
                                                                       limited liability company; and MATTHEW Q.
                                                                  10   CALLISTER, individual;
                                                                  11
                        Tel: (702) 692-8000 Fax: (702) 692-8099




                                                                                                  Petitioners,
FENNEMORE CRAIG, P.C.




                                                                  12                                                            STIPULATION AND ORDER TO EXTEND
                                300 S 4th Street, Suite 1400
                                Las Vegas, Nevada 89101




                                                                             vs.                                                      DEADLINE TO RESPOND
                                                                  13                                                                    [SECOND REQUEST]
                                                                       JAVLIN NINE LLC, a foreign limited liability
                                                                  14   company.
                                                                  15
                                                                                                  Respondents.
                                                                  16

                                                                  17               IT IS HEREBY STIPULATED AND AGREED by and between Petitioners CALLISTER &
                                                                  18   ASSOCIATES, LLC, and MATTHEW Q. CALLISTER, (collectively “Petitioners”) and
                                                                  19   Respondent JAVLIN NINE, LLC, (“Respondent”), by and through their respective counsel, as
                                                                  20   follows:
                                                                  21         1. On 10/1/2018, Petitioners filed their Petition for Judicial Review (“Petition”);
                                                                  22         2. Respondent has very recently obtained new counsel who is negotiating this matter with
                                                                  23               counsel for Petitioners and all parties stipulate that Respondent can have additional time to
                                                                  24               respond to the Petition;
                                                                  25               NOW THEREFORE IT IS STIPULATED AS FOLLOWS:
                                                                  26         3. Respondent shall have until and including November 16, 2018, to respond to the Petition;
                                                                  27         4. Respondent does not waive, and expressly reserves, the right to respond to the Petition
                                                                  28   ///


                                                                                                                  Page 1 of 2
                                                                       Case 2:18-cv-01892-GMN-GWF Document 5 Filed 10/29/18 Page 2 of 2



                                                                   1   through a motion to dismiss or otherwise as provided in the FRCP and local rules of this Court.

                                                                   2

                                                                   3          DATED this 28th day of October, 2018.

                                                                   4

                                                                   5   FENNEMORE CRAIG, P.C.                                CALLISTER LAW GROUP

                                                                   6

                                                                   7   By:    /s/ Brenoch R. Wirthlin     ____              By:    /s/ Mitchell S. Bisson       ____
                                                                       Brenoch Wirthlin, Esq., NV Bar #10282                Mitchell S. Bisson, Esq., NV Bar #11920
                                                                   8
                                                                       300 S 4th Street, Suite 1400                         330 E. Charleston Boulevard, Suite 100
                                                                   9   Las Vegas, Nevada 89101                              Las Vegas, NV 89104
                                                                       Attorney for Respondent                              Attorney for Petitioners
                                                                  10

                                                                  11
                        Tel: (702) 692-8000 Fax: (702) 692-8099
FENNEMORE CRAIG, P.C.




                                                                  12
                                300 S 4th Street, Suite 1400
                                Las Vegas, Nevada 89101




                                                                                                                    ORDER
                                                                  13
                                                                              IT IS SO ORDERED.
                                                                  14

                                                                  15

                                                                  16
                                                                                                            ______________________________________
                                                                  17                                        UNITED STATES MAGISTRATE JUDGE

                                                                  18
                                                                  19
                                                                                                                     10-30-2018
                                                                                                            Dated: _______________________________
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                              Page 2 of 2
